FREEDMAN, P. J.
Although both the plaintiff and the driver of the wagon were employed by the same master, they were not, while riding on the wagon, engaged in a common enterprise. The plaintiff had not the slightest control over the driver, nor did he assume to influence him in a way which led to the collision.. The case is not one in which it can be held that the plaintiff is chargeable, as matter of law, with the negligence of the driver as a comrade engaged in a common enterprise, and no request was made to submit the question to the jury as one of fact. The exceptions taken are without merit. ,
The judgment and order should be affirmed, with costs. All concur.